Citation Nr: 1001510	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
internal derangement with left knee arthritis.  

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a left knee disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.  

5.  Entitlement to service connection for Parkinson's 
disease, claimed as due to in-service exposure to herbicides.  

6.  Whether the severance of service connection for 
neuropathy of the right lower extremity effective January 1, 
2007, was proper.

7.  Whether the severance of service connection for 
paresthesia of the bilateral hands effective January 1, 2007, 
was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to 
December 1954 and from October 1961 to December 1975. 

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal contains at least one claim that may be 
affected by these new presumptions, the Board must stay 
action on that matter in accordance with the Secretary's 
stay.  Once the planned final regulations are published, the 
adjudication of any case or claim that has been stayed will 
be resumed.

The issue of entitlement to service connection for peripheral 
neuropathy of the left lower extremity is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
left knee disability has been productive of complaints of 
pain, weakness, stiffness, swelling, instability, 
fatigability, and lack of endurance; objectively, the 
evidence shows extension greater than 15 degrees, with no 
ankylosis, subluxation, instability, or locking.

2.  The Veteran's left knee disability is additionally 
productive of limited flexion with pain.

3.  The Veteran's right knee disorder is related to his 
service-connected left knee disorder.

4.  A chronic lumbar spine disorder was not manifest during 
service; lumbar spine pathology was not identified until 
September 2001; the current low back disorder is unrelated to 
service or to any service-connected disability.

5.  The initial grant of service connection for neuropathy of 
the right lower extremity was not clearly and unmistakably 
erroneous.

6.  The initial grant of service connection for paresthesia 
of the bilateral hands was not clearly and unmistakably 
erroneous.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
internal derangement with left knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003-5262 (2009).

2.  The criteria for a separate 10 percent evaluation for 
limited left knee flexion with pain have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, DC 5010 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

3.  With resolution of doubt in the Veteran's favor, a right 
knee disorder was incurred as a result of or aggravated by 
his service-connected left knee disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009); Allen v. Brown, 7 Vet. App. 439 
(1995).  

4.  A chronic low back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

5.  Service connection for neuropathy of the right lower 
extremity was improperly severed, and restoration of service 
connection for the disorder is warranted. 38 U.S.C.A. §§ 
1110, 5103(a), 5103A, 5109A, 5112(b)(10) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2009).

6.  Service connection for paresthesia of the bilateral hands 
was improperly severed, and restoration of service connection 
for the disorder is warranted. 38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5109A, 5112(b)(10) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.105(d), 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the Veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  In addition, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to 
at least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
See 38 C.F.R. § 4.59.

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, it has been held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

Here, the Veteran filed a claim in September 2005 seeking an 
increased evaluation for his left knee disorder, which is 
currently rated as 10 percent disabling pursuant to DCs 5010-
5261, limitation of extension.  In order to warrant a higher 
rating or possible separate compensable ratings for limited 
flexion instability, the evidence must show:

?	X-ray evidence of arthritis with 
limited motion that is not already 


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
internal derangement with left knee arthritis.  

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a left knee disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.  

5.  Entitlement to service connection for Parkinson's 
disease, claimed as due to in-service exposure to herbicides.  

6.  Whether the severance of service connection for 
neuropathy of the right lower extremity effective January 1, 
2007, was proper.

7.  Whether the severance of service connection for 
paresthesia of the bilateral hands effective January 1, 2007, 
was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to 
December 1954 and from October 1961 to December 1975. 

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal contains at least one claim that may be 
affected by these new presumptions, the Board must stay 
action on that matter in accordance with the Secretary's 
stay.  Once the planned final regulations are published, the 
adjudication of any case or claim that has been stayed will 
be resumed.

The issue of entitlement to service connection for peripheral 
neuropathy of the left lower extremity is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
left knee disability has been productive of complaints of 
pain, weakness, stiffness, swelling, instability, 
fatigability, and lack of endurance; objectively, the 
evidence shows extension greater than 15 degrees, with no 
ankylosis, subluxation, instability, or locking.

2.  The Veteran's left knee disability is additionally 
productive of limited flexion with pain.

3.  The Veteran's right knee disorder is related to his 
service-connected left knee disorder.

4.  A chronic lumbar spine disorder was not manifest during 
service; lumbar spine pathology was not identified until 
September 2001; the current low back disorder is unrelated to 
service or to any service-connected disability.

5.  The initial grant of service connection for neuropathy of 
the right lower extremity was not clearly and unmistakably 
erroneous.

6.  The initial grant of service connection for paresthesia 
of the bilateral hands was not clearly and unmistakably 
erroneous.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
internal derangement with left knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003-5262 (2009).

2.  The criteria for a separate 10 percent evaluation for 
limited left knee flexion with pain have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, DC 5010 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

3.  With resolution of doubt in the Veteran's favor, a right 
knee disorder was incurred as a result of or aggravated by 
his service-connected left knee disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009); Allen v. Brown, 7 Vet. App. 439 
(1995).  

4.  A chronic low back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

5.  Service connection for neuropathy of the right lower 
extremity was improperly severed, and restoration of service 
connection for the disorder is warranted. 38 U.S.C.A. §§ 
1110, 5103(a), 5103A, 5109A, 5112(b)(10) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2009).

6.  Service connection for paresthesia of the bilateral hands 
was improperly severed, and restoration of service connection 
for the disorder is warranted. 38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5109A, 5112(b)(10) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.105(d), 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the Veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  In addition, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to 
at least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
See 38 C.F.R. § 4.59.

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, it has been held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

Here, the Veteran filed a claim in September 2005 seeking an 
increased evaluation for his left knee disorder, which is 
currently rated as 10 percent disabling pursuant to DCs 5010-
5261, limitation of extension.  In order to warrant a higher 
rating or possible separate compensable ratings for limited 
flexion instability, the evidence must show:

?	X-ray evidence of arthritis with 
limited motion that is not already 
rated (DC 5010); 
?	ankylosis of the knee (DC 5256);
?	recurrent subluxation or lateral 
instability (DC 5257);
?	dislocated semilunar cartilage with 
frequent episodes of locking, pain, 
and effusion into the joint (DC 
5258);
?	limitation of flexion to at least 45 
degrees (10 percent under DC 5260); 
or
?	limitation of extension to 15 
degrees (20 percent under DC 5261); 
or
?	malunion of the tibia and fibula (DC 
5262).

After a careful review of the medical evidence of record, 
while the Board finds that a schedular rating in excess of 10 
percent for the Veteran's left knee disability under DC 5261 
(limited extension) is not warranted, it does find that a 
separate 10 percent rating may be assigned for limited 
flexion with pain and arthritis. 

First, the Veteran has been diagnosed with patellofemoral 
arthritis of the left knee.  Specifically, X-rays revealed 
patellofemoral spurring and a medial spur on the 
patellofemoral sunrise view.  There is no evidence of 
occasional incapacitating exacerbations due to arthritis.  In 
addition, although a June 2006 knee examination indicated 
that there were daily flare-ups, they merely resulted in a 
6/10 pain rating.  However, as discussed more fully below, 
while the arthritis of the left knee has not been manifested 
by incapacitating exacerbations, a separate 10 percent rating 
would be warranted for the Veteran's limited flexion and 
arthritis under DCs 5010-5260.  

Ankylosis is defined as a stiffening of the joint.  As set 
forth above, X-rays taken revealed only patellofemoral 
spurring and a medial spur on the patellofemoral sunrise 
view.  Moreover, range of motion findings do not support 
ankylosis, and the June 2006 examiner explicitly indicated 
that the joint was not ankylosed.  As such, the evidence does 
not show that a higher or separate rating under DC 5256 is 
warranted.

Next, with respect to evidence of recurrent subluxation or 
lateral instability under DC 5257, the Veteran was found to 
have good stability in both anteroposterior and mediolateral 
directions.  Although the Veteran subjectively complained of 
instability or giving way at his June 2006 joints 
examination, objective examination revealed no instability, 
dislocation, recurrent subluxation, or effusion.  As such, 
the evidence does not support a higher or separate rating 
under DC 5257 for his left knee.  

Further, the Board notes that the evidence does not show 
cartilage dislocation, a threshold component necessary to 
receive a rating pursuant to DC 5258.  As such, a rating 
under DC 5258 for his left knee is not for application.  As 
neither the February 2006 or June 2006 VA examinations noted 
malunion of the tibia or fibula, this diagnostic code is also 
not for application.

With respect to entitlement to an increased rating for 
limitation of extension under DC 5261 or separate rating for 
limitation of flexion under DC 5260, the Board notes that at 
the Veteran's February 2006 VA examination, left knee range 
of motion was reported from 10 to 120 degrees, with 
tenderness starting at 15 degrees (extension) and 110 degrees 
(flexion).  Upon examination in June 2006, left knee range of 
motion was reported from 5 to 110 degrees, with pain 
beginning at 90 degrees (flexion).  Flexion of 0 to 140 
degrees and extension to 0 degrees are considered 
anatomically normal.  38 C.F.R. § 4.71a, Plate II.  Thus, 
while some limitation of extension was noted, as the medical 
evidence did not show extension limited to 15 degrees, the 
criteria for higher rating under DC 5261 is not met.  There 
is also no additional uncompensated limitation of extension 
that can provide a basis to assign a higher rating for 
limitation of extension based on pain pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Finally, since arthritis is 
also based on limitation of motion, the DC for arthritis 
would not provide a basis for a higher rating for limited 
extension.  

However, as the June 2006 examiner found upon objective 
examination that the Veteran's left knee joint experiences 
pain with motion, fatigue, weakness, lack of endurance, and 
additional limitation upon repetitive use, the Board finds 
that a separate 10 percent rating can be assigned for the 
Veteran's noncompensable limitation of flexion and arthritis 
under DCs 5010, 5260.  

In addition, the Board would point out that the rating 
schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be 
based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

Throughout the relevant time period on appeal, the Veteran's 
symptoms associated with his service-connected left knee 
disorder have resulted in limitation of extension and flexion 
with pain and arthritis.  Such impairment is contemplated by 
the applicable rating criteria.  The rating criteria 
reasonably describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

In summary, while the Board finds that a preponderance of the 
evidence is against a rating at any stage in excess of 10 
percent for the Veteran's service-connected internal 
derangement with left knee arthritis, it finds that the 
evidence does support a separate 10 percent rating for 
limitation of flexion with pain.  


II.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in September 2005, the 
amendment is not applicable to the current claim. 

Right Knee Disorder, 
Claimed as Secondary to a Left Knee Disorder

The Veteran seeks service connection for a right knee 
disorder.  Specifically, he claims that he injured the right 
knee when he jumped into a bunker to avoid enemy fire in 
Vietnam.  Alternatively, he asserts that his right knee 
disorder developed secondary to his service-connected left 
knee disorder.

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the right knee or any symptoms 
reasonably attributed thereto.  At the time of discharge, the 
Veteran self-reported on his Report of Medical History that 
he suffered from bursitis in his knee as a result of 
accidents in Vietnam, although this presumably was in 
reference to his left knee.  In addition, he indicated that 
he did not suffer from bone or joint deformities, or a 
"trick" or locked knee.  Significantly, his October 1975 
Report of Medical Examination at separation acknowledged his 
history of bursitis in the left knee but concluded that his 
lower extremities and musculoskeletal system were within 
normal limits. Therefore, no chronic right knee disorder was 
noted in service.

	Next, post-service evidence does not reflect right 
symptomatology for many years after service discharge.  
Specifically, the Veteran underwent a right knee arthroscopy 
in June 2000.  This is the first recorded symptomatology 
related to a right knee disorder, coming approximately 25 
years after discharge.  Clearly, such evidence does not 
reflect continuity of symptomatology.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between current complaints and 
active duty service or other service-connected disability.  
The Board has reviewed the evidence of record suggesting a 
medical nexus between the Veteran's service-connected left 
knee disability and his currently-diagnosed degenerative 
arthritis of the right knee.  
	
	The Board recognizes the VA opinion provided in June 2006 
which determined that the Veteran's service-connected left 
knee arthritis is secondary to the compensatory action of 
bearing the load and stress from the right knee disorder, but 
finds a conflicting private medical opinion of November 2005 
to be of equal or higher probative value.  The November 2005 
private medical opinion concluded that his current left knee 
disability has caused him to ambulate abnormally, aggravating 
his right knee.  This private opinion is consistent with 
previous VA opinions which found that the left knee 
disability was incurred in service and not secondary to the 
right knee disability.  
	
	It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993). 
	
	In this case, the Board places equal probative value on the 
two conflicting medical opinions.  Neither the VA examiner 
nor the private physician indicated that they reviewed 
service treatment records or the Veteran's medical history 
prior to formulating their opinions.  Furthermore, the 
opinions shared roughly the same detail and scope.  For these 
reasons, the Board finds that the medical evidence is in 
equipoise with regard to the issue of whether a nexus exists 
between his current right knee disorder and his service-
connected left knee disability.
	
	After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and medical opinion of record that is favorable to 
the Veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While 
the supporting competent evidence is not unequivocal, it has 
nevertheless placed the pertinent record in relative 
equipoise.
	
	Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports service connection for a 
right knee disorder.  


Lumbar Spine Disorder

The Veteran also seeks service connection for a lumbar spine 
disorder.  Specifically, he claims that he was treated for a 
back condition in 1975 and his been wearing a back brace ever 
since.  Alternatively, he asserts that his lumbar spine 
disorder developed secondary to his service-connected left 
knee disorder.

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the lumbar spine or any 
symptoms reasonably attributed thereto.  At the time of 
discharge, the Veteran self-reported on his Report of Medical 
History that he was unsure whether he ever experienced 
recurrent back pain.  In addition, he indicated did not 
suffer from bone, joint, or other deformity.  Significantly, 
his October 1975 Report of Medical Examination at separation 
indicated that spine and musculoskeletal system were within 
normal limits. Therefore, no chronic lumbar spine disorder 
was noted in service.

	Next, post-service evidence does not reflect low back 
symptomatology for many years after service discharge.  
Specifically, VA outpatient treatment records reveal that he 
was diagnosed with degenerative joint disease of the lumbar 
spine and issued a back brace in September 2001.  This is the 
first recorded symptomatology related to a low back disorder, 
coming approximately 26 years after discharge.  Clearly, such 
evidence does not reflect continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the low back for many years, the 
evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to the low back since 1975.  However, the Board finds that 
the Veteran's reported history of continued symptomatology 
since active service, while competent, is nonetheless not 
credible.  The Board emphasizes the multi-year gap between 
discharge from active duty service in 1975 and initial 
reported symptoms related to a low back disorder in 
approximately 2001, nearly a 26-year gap.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	Service connection may also be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, however, the Board finds 
that the weight of the more competent, credible, and 
probative evidence does not support the conclusion that the 
Veteran's low back disorder is related to active duty, 
despite his contentions to the contrary.    
	
	The Board recognizes the private orthopedist opinion provided 
in November 2005 which concluded that the Veteran's service-
connected left knee disability "caused disrupted in his 
lower spine," but finds a conflicting VA medical opinion of 
February 2006 to be of greater probative value.  The February 
2006 VA medical opinion, which closely reviewed the Veteran's 
claims file and accompanied a thorough joints examination, 
opined that it was less likely than not that his back 
condition was caused by the left knee injury.  The currently-
diagnosed spinal stenosis, in the examiner's opinion, would 
have been caused by years of "wear and tear."  The examiner 
also addressed the issue of aggravation when he explained 
that, despite the Veteran's left knee injury early in the 
military, "it had faired well for him over time," that the 
back condition was more likely caused by wear and tear and 
spurring over time, and that it was therefore less likely 
than not that his left knee injury contributed to his back 
condition.  
	
	The Board finds that the February 2006 VA joints examination 
was adequate for evaluation purposes.  Specifically, the 
examiner reviewed the claims file, interviewed the Veteran, 
and conducted a physical examination.  There is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that he misstated any relevant fact.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.
	
	Furthermore, the Board attaches greater probative weight to 
the VA examiner's opinion than the November 2005 private 
orthopedist opinion because it was supported with facts from 
the Veteran's medical history rather than an unsupported, 
conclusory statement.  
	
The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
disorders of the lumbar spine such as spinal stenosis is not 
the type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  Such 
competent evidence has been provided by the medical personnel 
who have examined the Veteran during the current appeal and 
by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to 
the clinical findings than to his statements.  See Cartright, 
2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a lumbar spine disorder and there is 
no doubt to be otherwise resolved.  As such, this claim is 
denied.


III.  Improper Severance Claims

In addition, the Veteran asserts that the RO's severance of 
service connection for neuropathy of the right lower 
extremity and paresthesia of the bilateral hands, both 
initially granted as secondary to service-connected diabetes 
mellitus, was improper.  

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government). 38 C.F.R. § 3.105(d).  Clear and 
unmistakable error (CUE) is defined as a very specific and 
rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

Although the same standards apply in a determination of CUE 
error in a final decision under § 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection, § 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award. Daniels v. Gober, 10 Vet. 
App. 474, 480 (1998); see also Venturella v. Gober, 10 Vet. 
App. 340, 342- 43 (1997).

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons. The claimant will be notified 
at his latest address of record of the contemplated action 
and furnished detailed reasons therefore and will be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.

Historically, in a July 1976 rating decision, the Veteran was 
granted service connection for diabetes mellitus based on a 
March 1976 VA examination which diagnosed him with "chemical 
diabetes mellitus."  In a subsequent June 2002 rating 
decision, the Veteran was granted service connection for 
neuropathy of the right lower extremity and paresthesia of 
the bilateral hands based on an April 2002 VA neurological 
examination which concluded that his reported neuropathic 
pain in the right lower extremity and paresthesia of the 
bilateral hands was "as likely as not" secondary to small-
fiber diabetes mellitus polyneuropathy.  

The relevant medical evidence of record at the time of the 
April 2002 rating decision included service treatment records 
VA treatment records, the March 1976 VA examination, the 
April 2002 VA neurological examination, and an April 2002 VA 
diabetes examination which also diagnosed type 2 non-insulin-
dependent diabetes mellitus. The Board notes that the April 
2002 VA neurological examination was conducted following a 
review of the Veteran's entire claims file.  

In September 2005, the Veteran filed a claim for higher 
ratings for bilateral hand paresthesia and neuropathy of the 
right lower extremity.  Accordingly, he was afforded a VA 
peripheral nerves examination in February 2006, at which time 
the examiner opined that he was experiencing a very mild 
possible small fiber polyneuropathy secondary to diabetes 
mellitus, although there was "generally poor objective 
confirmatory evidence of this finding."  However, in a 
February 2006 VA diabetes examination, the examiner concluded 
that the Veteran did not suffer from diabetes mellitus 
because he could not find abnormal glucose level or 
hemoglobin A1c upon testing.  However, the examiner reached 
this conclusion without reviewing the claims file or any 
other prior medical record.  

In an April 2006 decision, the RO deferred the issue of 
increased rating for bilateral hand paresthesia and 
neuropathy of the right lower extremity, finding that "it 
will be necessary to have all current laboratory findings and 
past medical records will have to be reviewed by the 
physician prior to rendering an opinion."  However, in a 
July 2006 rating decision, without obtaining a new medial 
opinion which reviewed past medical records, the RO proposed 
to sever service connection for bilateral hand paresthesia 
and neuropathy of the right lower extremity on the basis that 
the grant of service connection was CUE.  The RO noted that 
since the underlying diabetes was found not to be present in 
the February 2006 examination, paresthesia and neuropathy 
could not be service connected on a secondary basis (although 
diabetes itself remained service connected because it had 
been rated at 10 percent for over 10 years and was thus 
protected from reduction).  See 38 C.F.R. § 3.957.

With respect to due process, the Board finds that the 
severance was procedurally proper.  Specifically, the Veteran 
was provided the appropriate notice in the July 2006 and 
accompanying notice letter.  Those documents provided an 
adequate explanation concerning the reasons for the proposed 
severance, notified him that he had 60 days to submit 
additional evidence, and that he could request a hearing.  As 
such, no prejudice exists in adjudicating the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In a September 2006 rating decision, the RO formally severed 
service connection for bilateral hand paresthesia and 
neuropathy of the right lower extremity, effective January 1, 
2007.  The RO reiterated that severance was proper since 
there was no diagnosis of diabetes, and service connection 
for the disorders in question were granted on a secondary 
basis to diabetes.  The Veteran appealed.

Turning now to the merits of the severance, the Board finds 
that service connection should be restored.  As noted above, 
at the time service connection was granted, the evidence 
included service treatment records, VA treatment records, a 
March 1976 VA examination which diagnosed chemical diabetes 
mellitus, an April 2002 VA neurological examination which 
diagnosed bilateral hand paresthesia and neuropathy of the 
right lower extremity secondary to diabetes, and an April 
2002 VA diabetes examination which also diagnosed type II 
non-insulin-dependent diabetes mellitus. 

In this case, the Board cannot say that the rating decision 
granting service connection on the basis of these examination 
raises to the level of CUE.  The examiner and the adjudicator 
had the correct facts at the time, which included diagnoses 
of diabetes mellitus as far back as March 1976 and as 
recently as April 2002.  

Moreover, although the February 2006 VA diabetes examination 
revealed no diabetes to be present, this examination was 
conducted without a review of the Veteran's medical records 
and was initially found inadequate by the RO at the time of 
their April 2006 deferral.  As such, this more recent 
contradicting medical opinion is not sufficient to find CUE 
in the original April 2002 grant of service connection.  

In addition, a February 2006 VA peripheral nerves 
examination, conducted at the same time as the contradicting 
VA diabetes examination, still found that the Veteran was 
experiencing a very mild possible small fiber polyneuropathy 
secondary to diabetes mellitus.  Similarly, VA treatment 
records dated after the April 2002 rating decision also 
reveal diagnoses of diabetes mellitus.  

In this case, the RO severed service connection for bilateral 
hand paresthesia and neuropathy of the right lower extremity 
essentially on the ground that the underlying diabetes 
mellitus upon which they were connected to on a secondary 
basis was erroneously diagnosed in previous medical opinions.

Here, the weight of the medical evidence, both pre-dating and 
post-dating the RO's grant of service connection, reflects a 
diagnosis of diabetes and a nexus linking his bilateral hand 
paresthesia and neuropathy of the right lower extremity to 
diabetes.  Thus, after a careful review of the record, the 
Board finds that VA has not met the high evidentiary burden 
of showing CUE and severance of service connection was 
improper.  As such, service connection for bilateral hand 
paresthesia and neuropathy of the right lower extremity 
should be restored.


IV.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in April 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, and notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and private treatment records.  Further, 
the Veteran submitted additional treatment records, medical 
literature, and written statements in support of his claims.  
Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in February 2006 and June 2006.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
internal derangement with left knee arthritis is denied.

Entitlement to a separate 10 percent evaluation for 
limitation of flexion with pain is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.  

Entitlement to service connection for a right knee disorder, 
claimed as secondary to a left knee disorder, is granted.

Entitlement to service connection for a lumbar spine disorder 
is denied.

The severance of service connection for neuropathy of the 
right lower extremity effective January 1, 2007, was 
improper.

The severance of service connection for paresthesia of the 
bilateral hands effective January 1, 2007, was improper.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  For 
the reasons set forth below, the Board finds that further 
development and completion of due process requirements are 
required prior to a final adjudication of the Veteran's claim 
for service connection for peripheral neuropathy of the left 
lower extremity.  

Specifically, in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Veterans Claims Court held that in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this appeal, the Veteran seeks service connection for 
peripheral neuropathy of the left lower extremity, claimed as 
secondary to service-connected diabetes mellitus.  He was 
afforded a VA peripheral nerves examination in February 2006, 
at which time the examiner diagnosed him with "mild lower 
extremity polyneuropathy by subjective complaints only."  
The examiner opined that he was as likely as not experiencing 
a very mild possible small fiber polyneuropathy secondary to 
service-connected diabetes mellitus, although he noted that 
there was "generally poor objective confirmatory evidence of 
this finding."

However, the VA examiner who conducted a VA diabetes 
examination one day earlier found no abnormal glucose or 
hemoglobin A1c levels and concluded that the Veteran was not 
afflicted with diabetes mellitus.  In a June 2006 addendum, 
it was stated that, after a review of laboratory testing 
conducted on June 13, 2006, it was less likely than not that 
the Veteran suffered from diabetes mellitus.  The Veteran had 
been diagnosed with diabetes since 1976, although it appears 
that neither the peripheral nerves examiner nor the diabetes 
examiner reviewed the Veteran's claims file in preparation 
for their respective examinations.

Therefore, a VA opinion is required in order to clarify his 
diabetes diagnosis and determine the likelihood that any 
current neuropathy of the left lower extremity is caused or 
aggravated by diabetes. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain VA treatment 
records from the 10B/RC3A VA Medical 
Center in Bay Pines, Florida, for the 
period from November 2006 to the present.  
Any negative response should be noted in 
the file.

2.  The RO should then schedule the 
Veteran for an appropriate examination(s) 
to determine the nature and etiology of 
any currently-diagnosed blood glucose 
disease and/or neuropathy of the right 
lower extremity.  Any necessary tests 
should be performed and any diagnoses 
should be noted.  The examiner(s) is/are 
asked to state whether the Veteran 
currently suffers from type II diabetes 
mellitus, and, if so, whether it is at 
least as likely as not that any neuropathy 
of the left lower extremity is caused or 
aggravated by his diabetes.  All opinions 
should be accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder must be reviewed in 
conjunction with this examination(s).

3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


